Slip Op. 00-127

JUDGME$HT

UNITED STATES COURT OF INTERNATIONAL TRADE

JANE A. RESTANI, JUDGE

MBR INDUSTRIES, INC.
Plaintiff, § Court No. 99-05-OO26O
v. :
THE UI\(IITED S'I`ATES,

Defendant.

This action is dismissed without prejudice to reinstatement,
as plaintiff has not demonstrated that it has suffered any
redressable harm from the suspension of past drawback privileges,
to wit: exporter's summary procedure, accelerated payments and
waiver of prior notice of intent to export.

Prior to seeking any reinstatement plaintiff must meet with
defendant to discuss settlement. If this matter is not settled
plaintiff shall include with its motion for reinstatement a short
and concise statement as to why it cannot regain its privileges
as to the future by filing a new application and why it seeks

retroactive restoration of its privileges. If monetary loss is

Court No. 93-09-0O646 Page 2

an issue, it shall list the drawback claims or entries at issue
and the amounts sought to be recovered. On the face of the
filings to date no justiciable case or controversy has been

demonstrated.

Ju§ge of the United States
Court of International Trade

Dated: New York, New York

This 10“ day of October, 2000.